Citation Nr: 0825870	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right middle finger fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Beyt, Intern

INTRODUCTION

The veteran had active service from October 1985 to March 
1986.  He had subsequent service in the Air Force National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of right 
middle finger fracture and assigned a noncompensable percent 
rating, effective July 6, 2005. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The right middle finger fracture residuals are manifested 
by complaints of pain; objectively the evidence shows flexion 
of the metacarpophalangeal joint to 90 degrees, flexion of 
the proximal interphalangeal joints to 100 degrees, and 
flexion of the distal interphalangeal joints to 70 degrees, 
with no findings of ankylosis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a right middle finger fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.71a, Diagnostic Code 5229 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision 

In a March 2006 rating decision, the RO granted service 
connection for residuals of a right middle finger fracture 
and assigned a zero percent rating, effective July 6, 2005.  
The veteran asserts that a compensable evaluation is 
warranted for his service-connected residuals of a right 
middle finger fracture.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a noncompensable rating for 
his residuals of a right middle finger fracture pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007). 

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion of either index or long finger if there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  Diagnostic Code 5230 indicated that any limitation 
of either ring or little finger is noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230.

The Board notes that handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the evidence of 
record shows the veteran is right-hand dominant.  

The veteran underwent a VA examination in December 2005 in 
connection with his claim.  He reported recurrent pain in his 
right middle finger.  Objectively, there was no swelling, 
erythema, or tenderness.  The examiner found a 5.5 centimeter 
scar on the right middle finger to be well-healed without any 
abnormalities or limitations of function secondary to the 
scar.  The veteran was able to bring the tips of his fingers 
to the tip of the thumb.  He was able to bring the tips of 
his fingers to the median tranverse crease of the palm.  The 
examiner noted mild decreased sensation to light touch and 
vibration in the right middle finger.  There was no motor 
deficit found.  Range of motion for the metacarpophalangeal 
joint was noted at 0-90 degrees of flexion with no pain and 
0-100 degrees of flexion also with no pain for the proximal 
interphalangeal joints.  For the distal interphalangeal 
joints, 0-70 degrees of flexion with no pain was found.  
Normal strength for pushing, pulling, and twisting was noted.  

December 2005 x-rays revealed hardware in the mid to distal 
third of the proximal phalanx of the middle finger.  There 
was adequate alignment of the bony structures.  No evidence 
of complications was found.  The veteran was given a 
diagnosis of "fracture, right middle finger proximal 
phalanx, status post open reduction and internal fixation 
with no residual functional impairment."  

Based upon a review of the cumulative evidence, an initial 
compensable rating is not warranted.  Again, in order warrant 
to warrant a higher rating of 10 percent, there must be 
evidence of a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees (Diagnostic 
Code 5229).  Here, the evidence shows no restriction of range 
of motion of the right proximal and distal interphalangeal 
joints of the right middle finger.  At the December 2005 VA 
examination, it was shown that the veteran is able to achieve 
opposition between the fingertip and the proximal transverse 
crease of the palm with no gap whatsoever.  Thus, a 
compensable rating is not warranted under this code.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the residuals of the veteran's right 
middle finger injury do not nearly approximate the criteria 
for higher ratings than assigned.  Though veteran reported 
half an hour to an hour flare-ups of about three times a week 
during the December 2005 VA examination, the veteran stated 
there had been neither trips to the ER nor any period of 
incapacitation secondary to his right hand condition.  
Further, the VA examiner noted no limitation of function.  
Therefore, the Board concludes that the overall disability 
picture presented warrants no more than a noncompensable 
evaluation under DC 5229.  

The Board has also considered rating the right finger 
residual under other diagnostic codes in order to give the 
veteran every consideration in connection with the matter on 
appeal.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  However, as there is no evidence of ankylosis or 
involvement of multiple fingers there are no other Diagnostic 
Codes for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5223 (ankylosis of multiple digits); 5224-5226 
(ankylosis of individual digits) (2007).  Thus, the initial 
assignment of a noncompensable disability evaluation was 
proper.

Similarly, the medical evidence reveals no clinical findings 
attributable to the scar, which was described as well-healed.  
Moreover, there is no evidence to indicate that the scar 
limits the right middle finger function.  Therefore, a 
compensable rating is not for application under Diagnostic 
Codes 7803-7805 since by all accounts, the scar is 
essentially asymptomatic and causes no associated functional 
impairment.  38 C.F.R. § 4.118 (2007).

In conclusion, there is no support for a compensable rating 
for residuals of a right middle finger fracture for any 
portion of the rating period on appeal.

The criteria for establishing a higher initial disability 
rating for the service-connected disability has not been met.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

II.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA reports of treatment and examination, 
and his statements in support of his claim.  Additionally, he 
was afforded a formal VA examination. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

Entitlement to an initial compensable evaluation for 
residuals of right middle finger fracture is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


